DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/17/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,234,105 B2. Claims 1-19 are disclosed by claims 1-22 of U.S. Patent No. 11,234,105 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Both are directed to:
receiving, by the computer system, a mobile application that is to be installed on a plurality of mobile devices, each of the mobile devices associated with a corresponding account stored on the computer system, each account having one or more account attributes
dynamically determining, by the computer system, a first set of obfuscation parameters
identifying, by the computer system, a deployment group of mobile devices of the plurality of mobile devices for deploying the mobile application based on the first set of obfuscation parameters, the mobile devices of the deployment group being a portion of the plurality of mobile devices, each of the plurality of mobile devices associated with a different account, and each account associated with a different account holder, wherein the one or more account attributes are common to the mobile devices within the deployment group that is the portion of the plurality of mobile devices
determining, by the computer system, a first obfuscation scheme to be applied to the mobile application based at least in part on the first set of obfuscation parameters, wherein the first obfuscation scheme comprises a process for transforming the mobile application
generating a first obfuscated mobile application by obfuscating, by the computer system, the mobile application by applying the first obfuscation scheme to the mobile application
transmitting, by the computer system, over a network the first obfuscated mobile application to the mobile devices within the deployment group
U.S. Patent No. 11,234,105 B2 differs from the claims at issue because it recites the additional features:
dynamic account attributes that change
a first set of one or more obfuscation parameters based on the one or more dynamic account attributes of the account associated with each of the mobile devices
the first set of one or more obfuscation parameters comprising one or more of the dynamic account attributes
wherein the first set of one or more obfuscation parameters are time-to-break or time-to-update parameters that are dynamically determined
Since U.S. Patent No. 11,234,105 B2 and the claims at issue of the present application perform similar functions, it would have been obvious to a person of ordinary skill in the art to modify claims 1-22 of 11,234,105 B2 by removing the additional features. It is well settled that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karison, 136 USPQ 184 (CCPA 1963) Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,725,745 B2 to Zargahi et al. (hereinafter “Zargahi”) in view of US 8,756,318 B1 to Reus et al. (hereinafter “Reus”) and further in view of US 2009/0210698 A1 to Candelore (hereinafter “Candelore”).

Claims 1, 11 and 18:
Zargahi discloses:
a processor; and a memory storing instructions that when executed by the processor causes the processor to perform steps comprising (Fig.1 item 116; 1:28-54, 4:6-19)
receiving, by the computer system, a mobile application [an asset] that is to be installed on [deployed to] [for] a plurality of mobile devices (Fig.2 items 202-208; 4:49 to 5:18, 5:33-40)
each of the mobile devices associated with a corresponding account stored on the computer system, each account having one or more account attributes (3:62 to 4:5)
each of the plurality of mobile devices associated with a different account, and each account associated with a different account holder (3:62 to 4:5)
Zargahi does not disclose:
dynamically determining, by the computer system, a first set of obfuscation parameters
identifying, by the computer system, a deployment group of mobile devices of the plurality of mobile devices for deploying [transmitting] the mobile application [asset] based on the first set of obfuscation parameters … the mobile devices of the deployment group being a portion of the plurality of mobile devices
wherein the one or more account attributes are common to the mobile devices within the deployment group that is the portion of the plurality of the mobile devices
determining, by the computer system, a first [an] obfuscation scheme to be applied to the mobile application [asset] based at least in part on the first set of obfuscation parameters, wherein the first obfuscation scheme comprises a process for transforming the mobile application
generating a first obfuscated mobile application by obfuscating, by the computer system, the [asset] mobile application by applying the first obfuscation scheme to the [asset] mobile application
transmitting, by the computer system, over a network the first obfuscated mobile application [asset] to the mobile devices within the deployment group
Reus, an analogous art of software deployment, discloses:
dynamically determining, by the computer system, a first set of obfuscation parameters (6:46 to 7:24)
identifying, by the computer system, a deployment group of mobile devices of the plurality of mobile devices for deploying [transmitting] the mobile application [asset] based on the first set of obfuscation parameters … the mobile devices of the deployment group being a portion of the plurality of mobile devices (6:46 to 7:24)
wherein the one or more account attributes are common to the mobile devices within the deployment group that is the portion of the plurality of the mobile devices (6:46 to 7:24)
transmitting, by the computer system, over a network the first obfuscated mobile application [asset] to the mobile devices within the deployment group (7:28-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable storage media and computer system of Zargahi to include dynamically determining obfuscation parameters, identifying a deployment group of mobile devices based on the first set of obfuscation parameters, wherein the one or more account attributes are common to the mobile devices within the deployment group that is the portion of the plurality of the mobile devices, and transmitting over a network the first obfuscated mobile application/asset to the mobile devices within the deployment group, as disclosed in Reus. One or ordinary skill in the art would have been motivated to do so in order to improve security and throughput (Reus, Abstract, 1:6-32).
Zargahi in view of Reus does not disclose:
determining, by the computer system, a first [an] obfuscation scheme to be applied to the mobile application [asset] based at least in part on the first set of obfuscation parameters, wherein the first obfuscation scheme comprises a process for transforming the mobile application
generating a first obfuscated mobile application by obfuscating, by the computer system, the [asset] mobile application by applying the first obfuscation scheme to the [asset] mobile application
Candelore, an analogous art of computer security, discloses:
determining, by the computer system, a first [an] obfuscation scheme to be applied to the mobile application [asset] based at least in part on the first set of obfuscation parameters, wherein the first obfuscation scheme comprises a process for transforming the mobile application (paras 29-30, 40, 43, 45)
generating a first obfuscated mobile application by obfuscating, by the computer system, the [asset] mobile application by applying the first obfuscation scheme to the [asset] mobile application (paras 29-30, 44, 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable storage media and computer system of Zargahi in view of Reus to include determining a first obfuscation scheme to be applied to the mobile application/asset based at least in part on the first set of obfuscation parameters, wherein the first obfuscation scheme comprises a process for transforming the mobile application, and generating a first obfuscated mobile application by obfuscating the mobile application/asset by applying the first obfuscation scheme to the mobile application/asset, as disclosed in Candelore. One or ordinary skill in the art would have been motivated to do so in order to improve security and flexibility (Candelore, paras 3-4).

Claims 2 and 12: 
Zargahi in view of Reus in view of Candelore discloses all limitations of claims 1 and 11. Candelore also discloses:
wherein determining the first obfuscation scheme comprises selecting the first obfuscation scheme from a plurality of obfuscation schemes based at least in part on the first set of obfuscation parameters (paras 29-30, 40, 43, 45)

Claims 3 and 13: 
Zargahi in view of Reus in view of Candelore discloses all limitations of claims 1 and 11. Candelore also discloses:
wherein determining the first obfuscation scheme comprises providing the first set of obfuscation parameters as an input to an obfuscation algorithm (paras 29-30, 40, 43, 45)

Claim 10: 
Zargahi in view of Reus in view of Candelore discloses all limitations of claim 1. Reus also discloses:
identifying, by the computer system, a second deployment group of mobile devices of the plurality of mobile devices for deploying the mobile application based on a second set of one or more obfuscation parameters, the mobile devices of the second deployment group being a second portion of the plurality of mobile devices (6:46 to 7:24)
wherein the second set of one or more obfuscation parameters comprise one or more second account attributes, wherein the one or more second account attributes are common to the mobile devices within the second deployment group that is the portion of the plurality of mobile devices (6:46 to 7:24)

Claim 14: 
Zargahi in view of Reus in view of Candelore discloses all limitations of claim 11. Candelore also discloses:
wherein the asset comprises code, data, or a cryptographic key (paras 20, 32)

Claim 15: 
Zargahi in view of Reus in view of Candelore discloses all limitations of claim 11. Candelore also discloses:
wherein the first obfuscation scheme is applied to a first portion of the asset (paras 45-46)
wherein the computer- executable instructions, when executed by the processor, causes the processor to perform operations further comprising: determining a second obfuscation scheme to be applied to the asset based at least in part on the first set of obfuscation parameters (paras 45-46)
applying the second obfuscation scheme to a second portion of the asset (paras 45-46)

Claim 19: 
Zargahi in view of Reus in view of Candelore discloses all limitations of claim 18. Reus also discloses:
identifying a second deployment group of mobile devices for deploying the asset based on a second set of one or more obfuscation parameters, the mobile devices of the second deployment group being the portion of the plurality of mobile devices (6:46 to 7:24)
wherein the mobile devices within the second deployment group share the second set of one or more obfuscation parameters comprising the one or more account attributes (6:46 to 7:24)
transmitting over the network the second obfuscated asset to the mobile devices within the second deployment group (7:28-33)
Candelore also discloses:
determining a second obfuscation scheme to be applied to the asset based at least in part on the second set of one or more obfuscation parameters (paras 29-30, 40, 43, 45)
applying the second obfuscation scheme to the asset to generate a second obfuscated asset (paras 29-30, 44, 46)

Claims 4-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zargahi in view of Reus in view of Candelore and further in view of US 2004/0172550 A1 to Sai (hereinafter “Sai”).

Claim 4:
Zargahi in view of Reus in view of Candelore discloses all the limitations of claim 1. Candelore also discloses:
determining one or more categories of information to obfuscate based on the indicator ... associated with the first obfuscated mobile application, (paras 29, 40) the one or more categories of information comprising code, data, or cryptographic key (paras 20, 32)
Zargahi in view of Reus in view of Candelore does not disclose:
obtaining an indicator of obfuscation strength to be applied in the first obfuscation scheme for the mobile application; and ... of obfuscation strength
Sai, an analogous art of computer security, discloses:
obtaining an indicator of obfuscation strength to be applied in the first obfuscation scheme for the mobile application; and ... of obfuscation strength (paras 52, 86)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zargahi in view of Reus in view of Candelore to include obtaining an indicator of obfuscation strength to be applied in the first obfuscation scheme for the mobile application; and ... of obfuscation strength, as disclosed in Sai. One or ordinary skill in the art would have been motivated to do so in order to improve security (Sai, paras 4-16).

Claim 5: 
Zargahi in view of Reus in view of Candelore in view of Sai discloses all the limitations of claim 4. Candelore also discloses:
determining a level of obfuscation to be used for obfuscating information of at least one category of the one or more categories of information based on the indicator (paras 29-30, 40, 43, 45)
Sai also discloses:
indicator of obfuscation strength (paras 52, 86)


Claim 6:
Zargahi in view of Reus in view of Candelore discloses all the limitations of claim 1. Candelore also discloses:
determining a second obfuscation scheme to be applied to the mobile application based at least in part on a second set of one or more obfuscation parameters; applying the second obfuscation scheme to the mobile application to generate a second obfuscated mobile application; and deploying the second obfuscated mobile application to at least one of the one or more mobile devices within the deployment group (paras 45-48)
Zargahi in view of Reus in view of Candelore does not disclose:
determining that the obfuscation of the mobile application is to be updated
Sai, an analogous art of computer security, discloses:
determining that the obfuscation of the mobile application is to be updated (paras 52, 86)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zargahi in view of Reus in view of Candelore to include determining that the obfuscation of the mobile application is to be updated, as disclosed in Sai. One or ordinary skill in the art would have been motivated to do so in order to improve security (Sai, paras 4-16).

Claim 7: 
Zargahi in view of Reus in view of Candelore in view of Sai discloses all the limitations of claim 6. Candelore also discloses:
the mobile application ... the first obfuscation scheme or the first set of obfuscation parameters (paras 26, 29-30, 36, 39-40, 42-43, 45)
Sai also discloses:
determining, by the computer system, an update frequency for updating the ... application based at least in part on a level of strength of the ... obfuscation scheme ... (paras 52, 86)

Claim 8:
Zargahi in view of Reus in view of Candelore discloses all the limitations of claim 1. Candelore also discloses:
transmitting, by the computer system, to at least one mobile device of the mobile devices within the deployment group one or more instructions for applying an updated obfuscation scheme to the mobile application using a second set of one or more obfuscation parameters (para 32)
Zargahi in view of Reus in view of Candelore does not disclose:
determining, by the computer system, that obfuscation of the mobile application is to be updated
Sai, an analogous art of computer security, discloses:
determining, by the computer system, that obfuscation of the mobile application is to be updated (paras 52, 86)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zargahi in view of Reus in view of Candelore to include determining, by the computer system, that obfuscation of the mobile application is to be updated, as disclosed in Sai. One or ordinary skill in the art would have been motivated to do so in order to improve security (Sai, paras 4-16).

Claim 9: 
Zargahi in view of Reus in view of Candelore in view of Sai discloses all the limitations of claim 8. Candelore also discloses:
wherein the one or more instructions include the second set of one or more obfuscation parameters (para 32)

Claim 16:
Zargahi in view of Reus in view of Candelore discloses all the limitations of claim 11. Candelore also discloses:
determining a second obfuscation scheme to be applied to at least one portion of the asset based at least in part on a second set of one or more obfuscation parameters; and applying the second obfuscation scheme to the at least one portion of the asset to generate a second obfuscated asset (paras 45-46)
Zargahi in view of Reus in view of Candelore does not disclose:
determining a time when the asset needs to be updated based at least in part on a level of strength of the first obfuscation scheme
Sai, an analogous art of computer security, discloses:
determining a time when the asset needs to be updated based at least in part on a level of strength of the first obfuscation scheme (paras 52, 86)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage media of Zargahi in view of Reus in view of Candelore to include determining a time when the asset needs to be updated based at least in part on a level of strength of the first obfuscation scheme, as disclosed in Sai. One or ordinary skill in the art would have been motivated to do so in order to improve security (Sai, paras 4-16).

Claim 17: 
Zargahi in view of Reus in view of Candelore in view of Sai discloses all the limitations of claim 16. Sai also discloses:
wherein determining the time when the asset needs to be updated is based at least in part on an indicator of obfuscation strength of the first obfuscation scheme (paras 52, 86)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685